Title: John Adams to Abigail Adams, 21 October 1775
From: Adams, John
To: Adams, Abigail


     
      
       October 21. 1775
      
      My Dear
     
     This Letter will go by two Gentlemen, who are travelling to your Country, for the Sake of acquiring military Knowledge. The Name of one of them is Mr. John Folwell and the other Mr. Josiah Hart. Each of them is the Captain of a Company of Militia in their Country, which is no small Honour here. Captn. Hart is the Son of a Mr. Joseph Hart of Warminster in the County of Bucks in this Province, whose benevolent disposition has led him to exert himself, zealously to gather Collections of Money and other Things for the Relief of our Friends in Boston, and whose Character and Influence, has enabled him to do it with Success. These Travellers are visiting the Camp for the Sake of gaining military Knowledge by Experience, that their Country may have the Benefit of it whenever there shall be Occasion to call it forth.
     I dont know that they will visit Braintree. If they should I hope you will treat them with as much Civility as your Circumstances will admit.
     We have had a Calm for a long Time, but expect the Weather will change very soon. Remember me to all. My Duty to your Father, with my best Wishes for his Support under his severe Affliction.
    